Valentine, J.
I cannot concur with the court in the foregoing decision, and I can scarcely say that I dissent therefrom.
I do not think that defendant Auld, by his agreement, guaranteed the collection of the freight bills mentioned in the petition; neither do I think that he bound himself to take any steps toward their collection; but I do think that if he took any steps to defeat their collection so that they were not collected, he thereby made himself absolutely responsible.
Whether the petition shows that Auld defeated their collection by any act of his is doubtful; I am inclined to *462think it does, and therefore that the petition states facts sufficient to constitute a cause of action against Auld; but the court decides that it does not.
Demurrer sustained.